Stephens, J.
1. The provision in a bill of lading, that the carrier’s responsibility for goods in an interstate shipment over the lines of connecting carriers will terminate upon the storage of the goods by the terminal carrier in a public or licensed warehouse after the expiration of forty-eight hours from the time when.the person entitled to receive the goods has been notified of their arrival and has failed to remove them, constitutes a contract binding upon the shipper and the delivering carrier, by the terms of which the carrier is released from liability for any loss or damage to the goods after their storage in a warehouse in compliance with this provision of the bill of lading. Model Mill Co. v. Carolina, C. & O. Ry., 136 Tenn. 211 (5) (188 S. W. 936) ; Efland Hosiery Mills v. Hines, 184 N. C. 356 (114 S. E. 472) ; Gregg v. Illinois Central R. Co., 147 Ill. 350 (35 N. E. 343, 37 Am. St. R. 238) ; 4 R. C. L. 763, § 229.
2. In a suit by the shipper against the terminal carrier for a conversion of the goods by a warehouseman with whom the defendant had stored them after their arrival at the point of destination, where it appeared that the goods, which had been shipped under a bill of lading containing the above provision, had been stored by the defendant in a public licensed warehouse after notice, as required by the provision in the bill of lading, had been given by the carrier to the person entitled to receive the goods and who had failed to remove them, a finding for the " defendant was authorized.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.

Jones, Parle & Johnston, for plaintiff.
L. D. Moore, for defendant.